COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '
 IN RE: DENTON COUNTY TAX                                       No. 08-13-00254-CV
 ASSESSOR-COLLECTOR,                              '
                                                          AN ORIGINAL PROCEEDING
                             Relator.             '
                                                                 IN MANDAMUS
                                                  '

                                                  '

                                                  '

                                           ORDER

       Pending before the Court is the motion of Relator, Denton County Tax Assessor-Collector,

for an emergency stay of the trial court’s order granting the motion to deny suspension of judgment

pending appeal in Steve Mossman, in his official capacity as Denton County Tax

Assessor-Collector v. Banatax, LLC, cause number 08-13-00245-CV). Relator has represented to

the Court that a mandamus petition will be filed to challenge the trial court’s ruling. The motion

to stay the trial court’s order is GRANTED. Accordingly, the trial court’s order granting the

motion to deny suspension of the judgment is stayed pending our review of Relator’s petition for

mandamus relief or further order of this Court.

       IT IS SO ORDERED this 27th day of August, 2013.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.